ITEMID: 001-102932
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: COMMITTEE
DATE: 2011
DOCNAME: CASE OF ANDRENKO v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: Mirjana Lazarova Trajkovska;Rait Maruste;Zdravka Kalaydjieva
TEXT: 4. The applicant was born in 1957 and lives in Kharkiv.
5. On 20 April 1999 the applicant lodged a claim with the Kominternivskyy District Court of Kharkiv (“the Kominternivskyy Court”) against her brother. She sought the annulment of her father’s will.
6. On 26 November 2001 the Kominternivskyy Court left the claim without examination because the parties had failed to attend.
7. On 14 January 2002 the applicant lodged the same claim with the Kominternisvkyy Court. On the same date the court allowed the applicant’s request for securing the claim and seized the respondent’s property.
8. On 24 November 2008 the Kominternivskyy Court rejected the applicant’s claims as unsubstantiated.
9. On 12 December 2008 the applicant appealed against the judgment. On 12 January 2009 the Khrakiv Regional Court of Appeal left the appeal without examination as lodged out of time.
10. On 12 August 2009 the Supreme Court allowed the applicant’s appeal in cassation, which she had to resubmit on one occasion in order to comply with procedural requirements, quashed the decision of 12 January 2009 and sent the case for examination to the Court of Appeal.
11. On 14 October 2009 the Kharkiv Regional Court of Appeal examined the applicant’s appeal on the merits, after she had rectified certain shortcomings in her appeal. The court of appeal quashed the judgment of 24 November 2008, finding that the case had not been duly examined by the first-instance court and remitted the case for fresh examination.
12. The case is currently pending before the first-instance court.
13. In the course of the proceedings before the first-instance court, on 1 June 2004 and 15 March 2006 the applicant supplemented her claims. There were three expert examinations ordered on the applicant’s request and the proceedings were accordingly suspended for a total period of approximately eight months. The hearings were adjourned twenty-two times because of the applicant’s failure to appear or on her requests. On thirty-two occasions the hearings were adjourned because of the other participants’ failure to appear and of the judge’s absence or for technical reasons.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
